          Case 1:16-cv-07926-JPO Document 245 Filed 04/28/21 Page 1 of 6




        UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


     In re Mylan N.V. Securities Litigation              Case No. 1:16-CV-07926 (JPO)




        JOINT STIPULATION AND ORDER REGARDING DISCOVERY AND CASE
                                SCHEDULE

         WHEREAS, on June 19, 2020, Defendants propounded their First Set of Interrogatories,

including a number of contention interrogatories.

         WHEREAS, on October 22, 2020, this Court entered a Scheduling Order (ECF No. 178)

pursuant to which fact discovery closes in the above-captioned action on April 12, 2021 and

dispositive motions are due on July 19, 2021;

         WHEREAS, on March 12, 2021, Defendants propounded their Second Set of

Interrogatories;

         WHEREAS, on March 13, 2021, Defendants propounded their Third Set of Interrogatories;

         WHEREAS, on April 7, 2021, this Court entered a revised Scheduling Order (ECF

No. 225) pursuant to which initial expert disclosures are due in the above-captioned action on

May 3, 2021, rebuttal expert reports are due on June 7, 2021, expert discovery closes on June 28,

2021;

         WHEREAS, on April 12, 2021, Plaintiffs served their Supplemental Responses and

Objections to Defendants’ First Set of Interrogatories and their Responses and Objections to

Defendants’ Second and Third Sets of Interrogatories;

         WHEREAS, the Parties have met and conferred on the sufficiency of Plaintiffs’ Responses

and Objections to Defendants’ First, Second and Third Sets of Interrogatories;




                                                1
           Case 1:16-cv-07926-JPO Document 245 Filed 04/28/21 Page 2 of 6




          WHEREAS, in an effort to resolve the disputes regarding the sufficiency of Plaintiffs’

Responses and Objections to Defendants’ First, Second and Third Sets of Interrogatories, the

Parties have agreed on supplemental responses and a modified proposed schedule to govern this

Action;

          IT IS HEREBY STIPULATED AND AGREED by and between the Parties, through

their undersigned counsel, as follows:

          1.     Plaintiffs shall supplement their interrogatory responses as provided herein:

                 a. Defendants’ First Set, No. 4: Plaintiffs will remove the reference to “the

                    deposition transcripts of all depositions taken in this Action”.

                 b. Defendants’ First Set, No. 5: Plaintiffs will provide a detailed and complete

                    narrative response that describes Plaintiffs’ contention that each statement or

                    omission identified in No. 4 is false or misleading, citing the factual or

                    evidentiary basis for such contention; Plaintiffs may address statements or

                    omissions by category so long as Plaintiffs identify all facts and evidence in

                    support of Plaintiffs’ contentions related to such a category.

                 c. Defendants’ First Set, No. 6: Plaintiffs will confirm that Plaintiffs are not

                    identifying any facts or evidence in support of Plaintiffs’ allegations of

                    reliance other than certain deposition testimony from Class Representatives to

                    be specified and those facts and evidence purportedly supporting a fraud-on-

                    the-market presumption of reliance.

                 d. Defendants’ First Set, No. 7: Plaintiffs will provide a detailed and complete

                    narrative response that describes Plaintiffs’ scienter contentions regarding the




                                                   2
Case 1:16-cv-07926-JPO Document 245 Filed 04/28/21 Page 3 of 6




       corporate entity defendants and each individual defendant, citing the factual or

       evidentiary basis for such contentions.

    e. Defendants’ First Set, No. 9: Plaintiffs will provide a detailed and complete

       narrative response that describes Plaintiffs’ contention that EpiPen was

       misclassified for the purposes of the MDRP and the factual or evidentiary

       basis for such contention. The response may refer to particular portions of

       Plaintiffs’ expert reports to provide additional detail.

    f. Defendants’ First Set, No. 10: Plaintiffs will provide a detailed and complete

       narrative response that describes Plaintiffs’ contention that Mylan engaged in

       anticompetitive conduct in the marketing and sale of EpiPen, citing the factual

       or evidentiary basis for such contention. For the avoidance of doubt, a

       detailed and complete narrative response to this interrogatory must describe

       Plaintiffs’ contentions with specificity and in detail as well as the

       particularized facts and evidence in support of Plaintiffs’ contentions. In

       particular, such a detailed and complete response must identify the time

       period, the price, the customer account, and the specific anticompetitive

       conduct alleged, to the extent Plaintiffs’ contentions rely on any such details.

       The response may refer to particular portions of Plaintiffs’ expert reports to

       provide such detail and completeness.

    g. Defendants’ First Set, No. 11: Plaintiffs will provide a detailed and complete

       narrative response that describes Plaintiffs’ contention that Mylan entered into

       anticompetitive agreements with competitors to allocate markets and/or fix

       prices, citing the factual or evidentiary basis for such contention. For the




                                      3
Case 1:16-cv-07926-JPO Document 245 Filed 04/28/21 Page 4 of 6




       avoidance of doubt, a detailed and complete narrative response to this

       interrogatory must describe Plaintiffs’ contentions with specificity and in

       detail, as well as the particularized facts and evidence in support of Plaintiffs’

       contentions. In particular, such a detailed and complete response must

       identify the product, including formulation and strength, the time period, the

       price allegedly fixed or the customer account allegedly allocated, the

       competitor with whom Defendants were allegedly in an agreement and the

       terms of any such alleged agreement, to the extent Plaintiffs’ contentions rely

       on any such details. The response may refer to particular portions of

       Plaintiffs’ expert reports to provide such detail and completeness.

    h. Defendants’ First Set, No. 12: Plaintiffs will provide a detailed and complete

       narrative response that describes the basis of Plaintiffs’ contentions regarding

       each individual defendants that s/he violated the securities laws, including any

       alleged misstatement or omission attributed to him/her, the date of the

       misstatement or omission, any and all material evidence indicating s/he acted

       with scienter and any and all material evidence indicating s/he acted as a

       control person within the meaning of Section 20(a) of the Securities Exchange

       Act of 1934, to the extent not already addressed in Plaintiffs’ narrative

       response to No. 7. For the avoidance of doubt, a detailed and complete

       narrative response to this interrogatory must describe Plaintiffs’ contentions

       with specificity and in detail for each individual defendant, as well as the

       particularized facts and evidence in support of Plaintiffs’ contentions.




                                      4
         Case 1:16-cv-07926-JPO Document 245 Filed 04/28/21 Page 5 of 6




               i. Defendants’ Second Set, Nos. 1-3: Plaintiffs will confirm that, for each

                  corrective disclosure in the Third Amended Complaint, Plaintiffs are not

                  identifying any (a) truths that materialized or were revealed by the disclosure,

                  that allegedly were previously misstated or omitted by Mylan; (b) risks that

                  materialized or were revealed by the disclosure, that allegedly were previously

                  misstated or omitted by Mylan; or (c) effects associated with Mylan’s alleged

                  behavior that materialized or were revealed by the disclosure, that allegedly

                  were previously misstated or omitted by Mylan, beyond those identified in

                  Plaintiffs’ forthcoming expert disclosure.

       2.      Plaintiffs shall supplement their responses to Defendants’ First and Second Sets of

Interrogatories as described above by May 12, 2021.

       3.      The schedule for expert discovery is modified as follows:

               a. Initial expert reports are due on May 12, 2021;

               b. Rebuttal expert reports are due on June 30, 2021;

               c. Expert discovery closes on July 21, 2021.

       4.      The deadline for filing dispositive motions shall be extended to August 11, 2021.

       5.      Plaintiffs agree to provide these supplemental responses subject to Plaintiffs’

objections to Defendants’ First, Second and Third Sets of Interrogatories.

       6.      Notwithstanding the foregoing, Plaintiffs may supplement their responses to

Defendants’ First, Second and Third Sets of Interrogatories to provide additional facts and

evidence on which they intend to rely to support their contentions.




                                                5
         Case 1:16-cv-07926-JPO Document 245 Filed 04/28/21 Page 6 of 6




       7.      Defendants agree not to pursue from Plaintiffs or the Court further responses to

Defendants’ First, Second and Third Sets of Interrogatories beyond the scope of the supplemental

responses described above.

       8.      Defendants reserve all rights regarding Plaintiffs’ supplemental responses,

including, but not limited to, the right to seek relief from the Court regarding the sufficiency of the

supplemental responses pursuant to the scope described above.

STIPULATED AND AGREED TO BY:


Dated: April 27, 2021


 POMERANTZ LLP                                          CRAVATH, SWAINE & MOORE LLP

  by    s/ Jeremy A. Lieberman                          by s/ David R. Marriott
       Jeremy A. Lieberman                                 David R. Marriott
       Austin P. Van                                       Kevin J. Orsini
       600 Third Avenue, 20th Floor                        Rory A. Leraris
       New York, New York 10016                            Worldwide Plaza
       Tel: (212) 661-1100                                 825 Eighth Avenue
       jalieberman@pomlaw.com                              New York, NY 10019
       avan@pomlaw.com                                     Tel: (212) 474-1000
                                                           dmarriott@cravath.com
       Class Counsel                                       korsini@cravath.com
                                                           rleraris@cravath.com

                                                             Counsel for Defendants


SO ORDERED.

Dated: April 28, 2021

       New York, New York



                                               J. PAUL OETKEN
                                               United States District Judge




                                                  6
